In an action to recover damages for alleged fraud of defendant in inducing plaintiff to lend money, order of the County Court of Nassau county granting defendant’s motion for leave to serve an amended answer reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The defenses contained in the proposed amended answer, in the light of the pleadings and the printed case on appeal of the former trial submitted by the defendant as the basis of the motion, lack substantial merit. Lazansky, P- J., Hagarty, Johnston, Adel and Close, JJ., concur.